DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length without any other information other than the abstract on the sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-8, 10-14, 16-20 and 22-24 are objected to because of the following informalities:  Appropriate correction is required.
In claim 1, line 4, the phrase “the cantilevered beam” should be changed to -- the cantilever beam -- to provide proper antecedent basis.
In claim 20, line 2, the phrase “the footprint” should be changed to -- a footprint --.
In claim 23, line 2, the phrase “10 and 50 µm” should be changed to -- 10 µm and 50 µm --.
In claim 24, line 2, the word -- the -- should be inserted before the phrase “cantilever beam”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-6, 16, 18 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,490,034 (Zavracky et al.).
With regards to claim 1, Zavracky et al. discloses a SOI microsensor comprising, as illustrated in Figures 1A-21 (namely Figures 12-13), an inertial device (e.g. an accelerometer as observed in Figures 12,13) comprising a frame (e.g. not labeled but as observed in Figures 12,13); a cantilever beam 156 having a first end connected to the frame and a second end cantilevered relative to the frame (as observed in Figures 12,13); the cantilever beam 156 forming a spring portion between the first end and the second end (as observed in Figures 12,13); the cantilever beam 156 having a support surface (e.g. top surface of beam) defining a support area (e.g. a portion of the top surface at the second end of the beam is considered as this support area in Figures 12,13); the frame and the cantilever beam are made from a support wafer such that the support wafer being made of silicon (column 9, lines 18-20); a thickness of the support wafer at the support area ranging between 10 µm and 800 µm (e.g. 200-300 microns thick; column 9, lines 18-20); a mass 162 bonded to the support surface of the silicon wafer at the support area (as observed in Figures 12,13) such that the mass being made of tungsten and has a thickness of the mass being of at least 20 µm (e.g. 20 microns of tungsten W; column 9, lines 24-31).  (See, column 3, line 35 to column 13, line 38).
With regards to claim 4, Zavracky et al. further discloses a hard mask 150,152 between the support area and the mass of tungsten.  (See, column 9, line 59 to column 10, line 14; Figures 12,13).
With regards to claim 5, Zavracky et al. further discloses the hard mask 150 has a layer of SiO2.  (See, column 9, lines 3-17; column 9, line 59 to column 10, line 14; Figures 12,13).
3N4.
With regards to claim 16, Zavracky et al. further discloses the support wafer is a silicon on insulator wafer having two layers of silicon separated by an insulator.  (See, column 7, lines 11-16; column 8, line 65 to column 10, line 14).
With regards to claim 18, Zavracky et al. further discloses lateral surfaces of the mass project from the support surface in a non-perpendicular direction.  (See, as observed in Figures 12,13).
With regards to claim 22, Zavracky et al. further discloses the spring portion of the cantilever beam is thinner than the frame and than a portion of the cantilever beam defining the support area.  (See, as observed in Figures 12,13).
With regards to claim 23, Zavracky et al. further discloses a thickness of the spring portion is between 10 µm and 50 µm.  (e.g. 20 microns thick; column 9, lines 41-43).
With regards to claim 24, Zavracky et al. further discloses the frame and cantilever beam are monoblock from the support wafer.  (See, as observed in Figures 12,13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 7-8, 10-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,490,034 (Zavracky et al.) in view of U.S. Patent 4,676,104 (Cullen).

Cullen discloses an acceleration sensor comprising, as illustrated in Figures 1-6, an inertial device 10 comprising a frame 12; a cantilever beam 22 having a first end 31 connected to the frame and a second end 33 cantilevered relative to the frame (as observed in Figure 1); the cantilever beam 22 forming a spring portion between the first end and the second end (as observed in Figure 1); the cantilever beam 22 having a support surface (e.g. side surface of beam) defining a support area (e.g. a portion of the side surface at the second end of the beam is considered as this support area in Figure 1); a mass 32 bonded to the support surface at the support area (as observed in Figure 1) such that the mass being made of tungsten (column 7, lines 3-5); a bond layer (e.g. epoxy; column 7, lines 3-5) between the cantilever beam and the mass .  (See, column 3, line 14 to column 8, line 51).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a bond layer between the cantilever beam and the mass as suggested by Cullen to the system of Zavracky et al. to attach and connect the mass to the cantilever beam to achieve high acceleration sensitivity and acceptable vibration response characteristic near the mechanical resonant frequency.  (See, column 7, lines 19-24 of Cullen).
With regards to claim 3, Cullen further discloses the bond layer is one of an epoxy-based bond layer and a metallic bond layer (e.g. epoxy; column 7, lines 3-5).
With regards to claim 7, Zavracky et al. does not disclose a hard mask mounted to a surface of the mass away from the support area.  However, to have set such structural arrangement and characteristics as in the claim are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention. 
2 or a layer of Si3N4.  (See, column 9, lines 3-17; column 9, line 59 to column 10, line 14; Figures 12,13).
With regards to claim 10, Cullen further discloses a piezoelectric layer on the support surface of the cantilever beam.  (See, column 3, lines 26-28,45-50).
With regards to claim 11, Zavracky et al. does not disclose a hard mask on a surface of the piezoelectric layer facing away from the support area.  However, to have set such structural arrangement and characteristics as in the claim are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 12, Cullen further discloses an electrode layer 28,30 (e.g. interdigital electrodes transducer) on the surface of the piezoelectric layer facing away from the support wafer.  (See, column 3, lines 26-34; as observed in Figure 1).
With regards to claim 13, Cullen further discloses a contact connector 104 through the hard mask and in contact with the electrode layer.  (See, column 7, lines 7-12; Figure 1)
With regards to claim 14, Zavracky et al. further discloses the hard mask has a layer of SiO2 or a layer of Si3N4.  (See, column 9, lines 3-17; column 9, line 59 to column 10, line 14; Figures 12,13).
With regards to claim 17, the references, Zavracky et al. and Cullen, do not explicitly disclose at least one cap mounted to the frame and encapsulating the mass.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing at least one cap mounted to the frame and encapsulating the mass to protect and prevent damaging the mass from external interferences. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Rhee, Nilsson, Brun, Kano, Moberg, are related to inertial device having a cantilever beam connected to a tungsten proof mass.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861